Quillian, Judge.
The appellant filed a claim in Gordon Superior Court against the College Street Church of God and Walter Shuman, the pastor of the church. The petition alleged that the appellant was injured when visiting the parsonage and that the injury was the result of Shuman’s negligence. After a hearing on the matter a motion for summary judgment was granted for the church and subsequently thereto Shuman’s motion to dismiss on the ground of improper venue was sustained. An appeal was filed and the case is here for review. Held:
1. There being no allegation or evidence that the church was negligent, the granting of the summary judgment was correct.
2. At the time the action was filed Shuman was a resident of Warner Robins, Georgia and therefore after the motion for summary judgment was granted as to the resident defendant the grant of the motion to dismiss on the ground of improper venue was proper.

Judgment affirmed.


Pannell, P. J., and Clark, J., concur.